 


114 HR 690 RH: Providing Accountability Through Transparency Act of 2015
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 135 
114th CONGRESS 1st Session 
H. R. 690 
[Report No. 114–183] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2015 
Mr. Luetkemeyer (for himself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on the Judiciary 
 

June 25, 2015
Additional sponsors: Mr. Graves of Missouri, Mrs. Wagner, Mr. Long, and Mr. Babin

 
June 25, 2015 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 



A BILL 
To require each agency, in providing notice of a rule making, to include a link to a 100 word plain language summary of the proposed rule. 
 
 
1.Short titleThis Act may be cited as the Providing Accountability Through Transparency Act of 2015.  2.Requirement to post a 100 word summary to regulations.govSection 553(b) of title 5, United States Code, is amended— 
(1)in paragraph (2) by striking ; and and inserting ;;  (2)in paragraph (3), by striking the period at the end and inserting ; and; and  
(3)by inserting after paragraph (3) the following:  (4)the internet address of a summary of not more than 100 words in length of the proposed rule, in plain language, that shall be posted on the internet website under section 206(d) of the E-Government Act of 2002 (44 U.S.C. 3501 note) (commonly known as regulations.gov);.  
 
 
June 25, 2015 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
